Title: From Alexander Hamilton to James Blanchard, 22 January 1794
From: Hamilton, Alexander
To: Blanchard, James



Treasury DepartmentJanuary 22nd, 1794
Sir

I have examined into the matter mentioned in your letter of the 19th Instant & have inspected the Books & papers relative to it. The result is as follows viz
The sum charged to the State of New Hampshire, and for which you have credit with the United States, is 5354 Dollars & 60/90 and not as you state 5353 Dollars;
Consequently the balance which remained of the Sum of 5732 dollars, which you acknowledge to have received was not as you state 379 Dollars, but 377 Dollars & 30/90.
In your account of New Emissions settled by Mr. Howell under date the 13th of September 1790, you have credit for the above balance of 377 dollars & 30/90 as paid to Hezekiah Wetmore.
This sum is included in that account in a greater sum of 427 Dollars & 30/90 which upon recurring to an account rendered by Mr. Pearce, is found to be composed of two different payments to Hezekiah Wetmore viz


July 1
1781

 50


Sept 10,
1781

377,30




Dollars
427,30




So that it is manifest you have already had in substance the credit you claim, correcting an error of statement.
I am Sir   your hum. Svt.

Alex. Hamilton
Mr. James Blanchard

